Exhibit 10.1
 
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




 
DEBORAH DONOGHUE,
 
Plaintiff,
 
- against -
 
CSX CORPORATION, et al.
 
Defendants,
    Civil Action No.
 
    08 Civil 9252  (MGC)
 
    STIPULATION OF
   SETTLEMENT      
 
 





WHEREAS, plaintiff, Deborah Donoghue (“Plaintiff”), a shareholder of CSX
Corporation (“CSX”), brought this action (the “Action”) pursuant to Section
16(b) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
to recover so-called “short-swing” profits alleged to have been realized by
defendants The Children’s Investment Master Fund (“TCI”), The Children’s
Investment Fund Management (UK) LLP, The Children’s Investment Fund Management
(Cayman) Ltd., Christopher Hohn, Timothy O’Toole, 3G Fund LP (“3G”), 3G Capital
Partners Ltd., 3G Capital Partners LP, Alexandre Behring and Gilbert H. Lamphere
or some of them (collectively, the “Settling Defendants”) in connection with
their putative purchases and sales of CSX securities;
WHEREAS, the Settling Defendants deny any wrongdoing whatsoever and this
Stipulation of Settlement (“Stipulation”) shall in no event be construed or
deemed to be evidence of or an admission or concession on the part of the
Settling Defendants with respect to any claim, or any fault or liability or
wrongdoing or damages whatsoever, or any deficiency in the defenses that the
Settling Defendants have or may assert.  The Plaintiff, CSX and the Settling
Defendants (collectively, the “Parties”) recognize, however, that the Action has
been filed by Plaintiff and defended by the Settling Defendants in good faith
and with adequate basis in fact under Rule 11 of the Federal Rules of Civil
Procedure, and that the Action is being voluntarily settled after advice of
counsel and negotiation between counsel for the Parties;
 

--------------------------------------------------------------------------------


 
WHEREAS, CSX and the Settling Defendants are parties to an action entitled CSX
Corporation v. The Children’s Investment Fund Management (UK) LLP, 08 Civil 2764
(LAK) (the “13D Action”) in which the court issued a 115-page Opinion and Final
Judgment (the “Opinion”) after trial; the Opinion is currently on appeal to the
United States Court of Appeals for the Second Circuit;
WHEREAS, Plaintiff’s theory of liability in this Action is based on the June 11,
2008 Opinion in the 13D Action, wherein the court found that:  (i) TCI’s
transactions in total return cash-settled equity swaps (the “equity swaps”)
resulted in it being deemed to be the beneficial owner, within the meaning of
Rule 13d-3(b) of the Exchange Act, of CSX common stock held by its swap
counterparties as hedges to the swaps; and (ii) TCI and 3G purchased and sold
CSX common stock and/or equity swaps and were members of a group under Section
13(d)(3) of the Exchange Act along with other Settling Defendants;
WHEREAS, Plaintiff asserts that by reason of such beneficial ownership TCI may
be deemed to beneficially own over 10 percent of CSX’s common stock;
WHEREAS, Plaintiff asserts that 3G, by virtue of its membership in a group, may
be deemed to beneficially own over 10 percent of CSX’s common stock;
 

--------------------------------------------------------------------------------


 
WHEREAS, the Settling Defendants vigorously contest the findings in the 13D
Action and have appealed the Opinion;
WHEREAS, Timothy O’Toole and Gilbert Lamphere had no involvement in any of the
trading activity alleged to give rise to Section 16(b) liability and were
incorrectly named as defendants in this Action;
WHEREAS, the United States Court of Appeals for the Second Circuit heard
argument in the 13D Action on August 25, 2008; the Parties recognize that, if
the Second Circuit reverses the findings in the 13D Action that the Settling
Defendants beneficially owned CSX’s common stock through their transactions in
equity swaps, there will be no basis for liability in this Action.  The Parties
further recognize that CSX’s theory of beneficial ownership in the 13D Action is
novel, that a number of amici have submitted briefs in support and opposition to
CSX’s position, and that the Securities and Exchange Commission (the “SEC”),
Division of Corporation Finance (the “Division”), sent a letter to the trial
court stating that “[t]he Division believes that interpreting an investor’s
beneficial ownership under Rule 13d-3 to include shares used in a
counter-party’s hedge, absent unusual circumstances, would be novel and would
create significant uncertainties for investors who have used equity swaps in
accordance with accepted market practices understood to be based on reasonably
well-settled law”;
WHEREAS, given the risks and uncertainties of the outcome of the appeal in the
13D Action, CSX and Plaintiff have concluded that it is in the interest of CSX
to settle this Action on the terms set forth herein (the “Settlement”);
 

--------------------------------------------------------------------------------


 
WHEREAS, CSX obtained significant discovery from the defendants in the 13D
Action, including records reflecting all of the Settling Defendants’
transactions in CSX equity securities and equity swaps related to CSX stock;
thereafter, CSX engaged an expert consultant to prepare an analysis of potential
damages under Section 16(b) arising from the Settling Defendants’ transactions
in equity swaps and common stock, which reflects that the maximum recoverable
damages under the Rules which govern the calculation of recoverable profits
under Section 16(b) of the Exchange Act, may be as much as $128,000,000 for TCI
and $9.6 million for 3G; and in connection with the Parties’ settlement
negotiations, CSX has shared its discovery and analysis with Plaintiff’s counsel
in this Action;
WHEREAS, the Settling Defendants believe that, even if the Second Circuit
affirms the Opinion, they have several meritorious defenses to Plaintiff’s
Section 16(b) claims and that the potential liability for the Section 16(b)
claims is substantially lower than the $137.6 million calculated by Plaintiff
and CSX;
WHEREAS, the Parties engaged in settlement negotiations among themselves which
culminated in an agreement whereby TCI will pay CSX the sum of $10,000,000 and
3G will pay CSX the sum of $1,000,000;
WHEREAS, CSX and its disinterested directors (i.e., directors who have no
financial interest in this litigation and are not affiliated with or nominated
by the Settling Defendants), who are represented by their own independent
counsel, realize that a settlement of this litigation on the terms described
herein is in the best interests of CSX and its shareholders; and
 

--------------------------------------------------------------------------------


 
WHEREAS, in evaluating the proposed settlement provided for herein, Plaintiff
and her counsel have considered:  the substantial benefit being provided by the
proposed Settlement; the uncertainties of the outcome of this Action, which
Plaintiff recognizes turns on the outcome of the appeal in the 13D Action and
TCI’s separate defenses to Section 16(b) liability in this Action; CSX’s theory
of liability in the 13D Action is hotly contested and there is no precedent
directly on point; and that resolution of the claims in this Action, wherever
and however determined, likely would be submitted for appellate review, there
would be yet additional time until there would be a final adjudication of the
claims and defenses asserted, and additional legal fees, which could reduce the
amount of any ultimate recovery (whether on a litigated judgment, if Plaintiff
were to prevail, or by settlement).
IT IS HEREBY STIPULATED AND AGREED, for good and valuable consideration, the
sufficiency of which is hereby acknowledged, as follows:
1.           As soon as practicable after this Stipulation has been executed,
the Parties jointly shall move the Court for preliminary approval of this
Settlement and the form of notice to shareholders, and for entry of a
Preliminary Order, substantially in the form attached hereto as Exhibit A.
2.           Following entry of the Preliminary Order, (a) CSX shall file a Form
8-K with the SEC, issue a press release, place a notice of settlement on its
website, and send notice of the proposed Stipulation substantially in the form
attached hereto as Exhibit B (the “Notice”) by U.S. First Class Mail, to its
shareholders who filed current Schedules 13D or 13G, or Form 13F, with the SEC,
and (b) CSX and the Settling Defendants (other than Timothy O’Toole and Gilbert
Lamphere) shall send a joint request to the Second Circuit Court of Appeals
advising it of the settlement of this Action and requesting that it defer
further ruling on the appeal of the 13D Action until the Settling Defendants
have sent notice that this Action has become Final or, in the event that it does
not become Final, that litigation of this Action has resumed.
 

--------------------------------------------------------------------------------


 
3.           If the Settlement contemplated by this Stipulation is approved by
the Court after Notice and a hearing on the fairness of the Settlement, counsel
for the Parties shall request that the Court enter an Order and Final Judgment
(the “Order and Final Judgment”) substantially in the form annexed hereto as
Exhibit C.  The Order and Final Judgment shall become final (“Final”) following
entry, either by expiration of the time for appeal or review of such Order or,
if any appeal is filed and not dismissed, after the Order is affirmed on appeal
and is no longer subject to review upon appeal or by writ of certiorari or
motion for reconsideration.
4.           (a)           On or before the tenth business day after the Order
approving the Settlement becomes Final (i) TCI shall wire transfer to CSX the
amount of ten million dollars ($10,000,000) less the amount of attorney’s fees
and reimbursement of expenses, if any, awarded by the Court to Plaintiff’s
counsel, which amount shall be paid directly to Plaintiff’s counsel and (ii) 3G
shall wire transfer to CSX the amount of one million dollars ($1,000,000) (the
“Settlement Payments”).  The total Settlement Payments, including any award of
attorney’s fee and reimbursement of expenses, shall not exceed $11,000,000.
(b)           Entry and Finality of the Order and Final Judgment is a condition
precedent to TCI’s and 3G’s obligation to make the Settlement Payment.
(c)           In the event the Court does not enter the Order approving the
Settlement, or such Order does not become Final, this Stipulation shall be null
and void except as to paragraphs 4(c), 6 and 13(a), and the Parties shall be
returned to their positions nunc pro tunc as they existed on the date before the
Settlement and without prejudice in any way.
 

--------------------------------------------------------------------------------


 
5.           In consideration of the Settlement Payment, CSX and Plaintiff on
behalf of herself and any and all owners of any security (as defined in Section
3(a)(10) of the Exchange Act) of CSX or any other security or instrument, the
value of which is derived from the value of any CSX equity security, each
release and discharge the Settling Defendants, their present, future or former
officers, directors, members, employees, agents, attorneys, representatives,
advisors and affiliates or associates (as the latter two terms are defined in
Rule 12b-2 of the Exchange Act), trustees, parents, principals, subsidiaries,
general or limited partners or partnerships, investment advisory clients and
brokers, and each of their heirs, executors, administrators, successors and
assigns (the “Related Parties”) from any and all liability and damages under or
based upon any and all claims, rights, causes of action, suits, matters,
demands, transactions and issues, known or unknown, arising out of or relating
to the assertions contained in the Amended Complaint in this Action or that
could have been asserted in this Action (i) by Plaintiff on behalf of herself or
any other person or entity, (ii) by CSX and/or (iii) by any and all owners of
any security (as defined in Section 3(a)(10) of the Exchange Act) of CSX or any
other security or instrument the value of which is derived from the value of any
CSX equity security, or any of them, whether individually, directly,
representatively, derivatively or in any other capacity for all claims arising
out of or relating to any violation of Section 16(b) of the Exchange Act and the
rules and regulations promulgated under Section 16 relating to trading in CSX
securities, equity swaps and/or other securities or instruments the value of
which is derived from the value of any CSX equity security, from the beginning
of time up through the date that this Settlement becomes Final under paragraph
3.  This release does not extend to CSX’s claims and the defendants’ defenses in
the 13D Action.  Plaintiff’s counsel, David Lopez, covenants not to bring any
additional claims against the Settling Defendants and their Related Parties for
trading in CSX securities, including, without limitation equity swaps or any
other derivative security or instrument tied to the value of any CSX equity
security arising from or relating to transactions in such securities or
instruments up through the date that this Settlement becomes Final under
paragraph 3, regardless of the theory of liability.
 

--------------------------------------------------------------------------------


 
6.           This Stipulation and all negotiations and papers related to it, and
any proceedings in connection with the Settlement, whether or not the Settlement
becomes Final or is consummated, are not and shall not be construed to be
evidence of, or an admission by, any of the Parties respecting the validity or
invalidity of any of the claims or defenses asserted by the Parties or of the
Settling Defendants’ liability or lack thereof with respect to any such claim or
defense or for any damages sought in the Action, or of any wrongdoing or lack of
wrongdoing by any or all of them whatsoever, and shall not be offered for
admission or received as evidence of any such liability or wrongdoing or
damages, or lack thereof.  This covenant expressly applies to but is not limited
to the 13D Action: CSX and the Settling Defendants agree that neither this
Stipulation, nor the proceedings or orders in this Action, shall be offered into
evidence in the 13D Action or any other action or proceeding, nor may they cite
to this Settlement as grounds for arguing the strength or infirmity of their
claims or defenses in the 13D Action.
7.           Plaintiff’s counsel will apply to the Court, on notice to counsel
for the Settling Defendants and CSX and to the shareholders of CSX, for
attorney’s fees and expenses in an amount of five hundred fifty thousand dollars
($550,000.00), which application CSX has agreed to support.  Such attorney’s
fees and expenses as may be awarded by the Court are to be paid by TCI after the
Order becomes Final in accordance with paragraph 4(a) and shall reduce the
amount of the Settlement Payment to CSX as provided therein, so that, as
described in paragraph 4(a), the total payment by TCI will equal $10 million and
the total payment by 3G will equal $1 million.  The Settlement is in no way
contingent upon any attorney’s fees or expenses being awarded in any amount.
 

--------------------------------------------------------------------------------


 
8.           This Stipulation contains the entire agreement between the Parties
concerning the subject matter hereof and neither party is relying upon any
representation, promise or assertion not contained herein.
9.           This Stipulation may be executed in one or more counterparts, each
of which shall be deemed an original of this Stipulation and all of which, when
taken together, shall be deemed to constitute one and the same agreement
provided that no party shall be bound hereby unless and until all parties shall
have executed and delivered this Stipulation.
10.           The individuals signing this Stipulation represent that they have
the authority to execute this Stipulation, to grant the releases in this
Stipulation and to compromise and settle all their claims and their defenses
relating to the Action.
11.           This Stipulation may not be modified or amended, nor may any of
its provisions be waived, except by a writing signed by all Parties hereto.
12.           The Parties shall use their best efforts to execute such documents
and shall take such other reasonable action as is necessary to effectuate this
Stipulation as provided for herein.
 

--------------------------------------------------------------------------------


 
13.           The Parties submit to the jurisdiction of this Court (a) for all
purposes relating to this Action; and (b) for resolving any disputes over this
Stipulation and its enforcement.


Dated:       New York, New York
   December 16, 2008



/s/ David Lopez   /s/ Michael Swartz
David Lopez (DL-6779)
LAW OFFICE OF DAVID LOPEZ
171 Edge of Woods Road, P.O. 323
Southampton, New York 11968
631.287.5520
 
Michael Swartz (MS-7069)
SCHULTE ROTH & ZABEL LLP
919 Third Avenue
New York, New York 10022
212.756.2000
     
Attorney for Plaintiff
 
Attorneys For The Children’s
Investment Master Fund, The
Children’s Investment Fund
Management (UK) LLP, The
Children’s Investment Fund
Management (Cayman) Ltd.,
Christopher Hohn and Timothy O’Toole
                       
/s/ Miranda Schiller
  /s/ David Marriott
Miranda Schiller (MS-9456)
WEIL, GOTSHAL & MANGES, LLP
767 Fifth Avenue
New York, New York 10153
212.310.8000
 
David Marriott (DM-7708)
CRAVATH, SWAINE & MOORE
Worldwide Plaza
825 Eighth Avenue
New York, New York 10019
     
Attorneys for CSX Disinterested Directors
 
Attorneys for CSX Corporation
                /s/ Peter Doyle    
Peter Doyle (PD-1735)
Kirkland & Ellis LLP
Citigroup Center
153 East 53rd Street
New York, New York  10022-4611
 
Attorneys for 3G Fund LP, 3G
Capital Partners Ltd., 3G Capital
Partners LP, Alexandre Behring, and
Gilbert H. Lamphere







 

--------------------------------------------------------------------------------


 
 
EXHIBIT A

 
 
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 
DEBORAH DONOGHUE,
 
Plaintiff,
 
- against -
 
CSX CORPORATION, et al.
 
Defendants,
 
    Civil Action No.
    08 Civil 9252  (MGC)
 
    
 

 
PRELIMINARY ORDER IN CONNECTION
WITH SETTLEMENT PROCEEDINGS



WHEREAS, on December 16, 2008, the parties to the above-captioned action (the
“Action”) entered into a Stipulation of Settlement (the “Stipulation” or the
“Settlement”) which has been submitted for review and which, together with the
exhibits thereto, sets forth the terms and conditions for the proposed
settlement of the Action and all claims in the Amended Complaint and dismissal
of the Amended Complaint on the merits and with prejudice, upon the terms and
conditions set forth in the Stipulation; and the Court having read and
considered the Stipulation and the accompanying documents and brief in support
of the Settlement; and the parties to the Stipulation having consented to the
entry of this Order; and all capitalized terms used herein having the meanings
defined in the Stipulation,
 

--------------------------------------------------------------------------------


 
NOW THEREFORE, IT IS HEREBY ORDERED this ______ day of December, 2008, that:
1.           A hearing (the “Settlement Fairness Hearing”) is hereby scheduled
to be held before the Court on ____________________, 2009 at ___________ __.m.
in Courtroom ____ at the United States Courthouse, 500 Pearl Street, New York,
New York for the following purposes:
a)           to determine whether the proposed Settlement is fair, reasonable
and adequate and should be approved by the Court;
b)           to determine whether the Order and Final Judgment, as provided for
in the Stipulation, should be entered, dismissing the Amended Complaint herein,
on the merits and with prejudice, and to determine whether the release by the
Plaintiff and by CSX, as set forth in the Stipulation, should be provided to the
Settling Defendants;
c)           to rule on Plaintiff’s application for an attorney’s fee and
reimbursement of costs and expenses; and
d)           to rule upon such other matters as the Court may deem appropriate.
2.           The Court reserves the right to approve the Settlement without
further notice of any kind and to adjourn the Settlement Fairness Hearing
without further notice, other than announcement thereof in open Court at the
above time and place.  The Court further reserves the right to enter its Order
and Final Judgment approving the Stipulation and dismissing the Complaint as to
the Settling Defendants on the merits and with prejudice, regardless of whether
it has awarded Plaintiff’s attorney’s fees and reimbursement of costs and
expenses.
 
2

--------------------------------------------------------------------------------


 
3.           The Court approves the form, substance and requirements of the
“Notice of Pendency of Derivative Action and Hearing on Proposed Settlement and
Attorney’s Fee Petition” (the “Notice”), as set forth in and attached as Exhibit
B to the Stipulation.
4.           CSX shall cause the Notice, substantially in the form annexed as
Exhibit B to the Stipulation, to be mailed by first class mail, postage prepaid,
on or before _______________, 2009, to all shareholders of CSX who filed a
current Form 13F, Schedule 13D or Schedule 13G with the Securities and Exchange
Commission (the “SEC”) and place a copy of the Notice on its website.  In
addition, the Notice shall be filed with the SEC on a Form 8-K within ___ days
of entry of this Order and CSX shall issue a press release on the same date in
the form attached as Exhibit ___ to the Stipulation.
5.           The form and method set forth herein of notifying CSX shareholders
and owners of any securities (as defined in Section 3(a)(10) of the Exchange
Act) of CSX or of any other security or instrument, the value of which is
derived from the value of any CSX equity security, of the Settlement and of its
terms and conditions meet the requirements of due process, constitute the best
notice practicable under the circumstances, and shall constitute due and
sufficient notice to all persons and entities entitled thereto.
6.           CSX shareholders and owners of any CSX securities (as defined in
Section 3(a)(10) of the Exchange Act) of CSX or of any other security or
instrument, the value of which is derived from the value of any CSX equity
security, shall be bound by all determinations and judgments in this Action,
whether favorable or unfavorable.
 
3

--------------------------------------------------------------------------------


 
7.           The Court will consider comments and/or objections to the
Stipulation of Settlement, and to the application for an award of an attorney’s
fee and reimbursement of costs and expenses to plaintiff’s counsel only if, on
or before _________________, 2009, such comments or objections and any
supporting papers:  (i) are filed in writing with the Clerk of the Court, United
States District Court, 500 Pearl Street, New York, New York 10007, and (ii)
copies of all such papers are served upon each of the following:
 

     
David Lopez
171 Edge of Woods Road, P.O. 323
Southampton, New York 11968
 
 
Michael Swartz
Schulte, Roth & Zabel, LLP
919 Third Avenue
New York, New York 10022
     
Attorney for Plaintiff
     Deborah Donoghue
 
Attorneys For The Children’s
Investment Master Fund,
The Children’s Investment Fund
Management (UK) LLP, The
Children’s Investment Fund
Management (Cayman) Ltd.,
Christopher Hohn and Timothy O’Toole
                             
Miranda Schiller
Weil, Gotshcal & Manges, LLP
767 Fifth Avenue
New York, New York 10153
 
 
David Marriott
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, New York 10019
Attorneys for CSX Independent Directors    
 
 
Attorneys for CSX Corporation
                 
Peter Doyle
Kirkland & Ellis LLP
Citigroup Center
153 East 53rd Street
New York, New York 10022-4611
 
Attorneys for 3G Capital Partners Ltd.,
  3G Capital Partners LP, 3G Fund LP,
  Alexandre Behring, and Gilbert H. Lamphere
 
 

 
 
4

--------------------------------------------------------------------------------


 
 
Attendance at the hearing is not necessary; however, persons wishing to be heard
orally in opposition to the approval of the Stipulation and/or the request for
attorney’s fees are required to indicate, in their written objection, their
intention to appear at the hearing.  Persons who intend to object to the
Stipulation and/or counsel’s application for an award of an attorney’s fee and
reimbursement of costs and expenses and who desire to present evidence at the
Settlement Fairness Hearing, must include in their written objections the
identity of any witness they may call to testify and a list of any exhibits they
intend to introduce into evidence at the Settlement Fairness Hearing.
8.           If:  (a) any specified condition to the Settlement set forth in the
Stipulation is not satisfied and the satisfaction of such condition is not
waived in writing by counsel for the Plaintiff, CSX and the Settling Defendants;
(b) the Court rejects, in any respect, the Order and Final Judgment in
substantially the form and content annexed to the Stipulation as Exhibit C,
and/or counsel for Plaintiff, CSX and the Settling Defendants all fail to
consent to entry of another form of order in lieu thereof; (c) the Court rejects
the Stipulation, including any amendment thereto approved by each of counsel for
Plaintiff, CSX and the Settling Defendants; or (d) the Court approves the
Stipulation, including any amendment thereto approved by each of counsel for
Plaintiff, CSX and the Settling Defendants, but such approval or Order and Final
Judgment is reversed, vacated or modified on appeal and such reversal, vacatur
or modification becomes final by lapse of time or otherwise, then, in any such
event, the Stipulation (except as to paragraphs 4(c), 6 and 13(a), which shall
survive, including any amendment(s) thereto), shall be null and void, of no
further force or effect, and without prejudice to any party, and may not be
introduced as an admission or other evidence against any party, or referred to
in this Action or other actions or proceedings by any person or entity, and each
party shall be restored, nunc pro tunc to his, her or its respective position as
it existed prior to the execution of the Stipulation.
 
5

--------------------------------------------------------------------------------


 
9.           The Court retains exclusive jurisdiction over the action to
consider all further matters arising out of or connected with the Stipulation or
the enforcement thereof, or proceedings in connection therewith.
 


Dated:       New York, New York
   December ____, 2008
 

         
 
   
 
 
 
   
Miriam Goldman Cedarbaum, U.S.D.J.
 
 
   
 
 

 
 
 
6

--------------------------------------------------------------------------------


 
EXHIBIT B
 
 
 
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 
DEBORAH DONOGHUE,
 
Plaintiff,
 
- against -
 
CSX CORPORATION, et al.
 
Defendants,
    
    Civil Action No.
    08 Civil 9252  (MGC)
 
    
 







NOTICE OF PENDENCY OF DERIVATIVE ACTION,
AND HEARING ON PROPOSED SETTLEMENT AND OF
APPLICATION FOR AWARD OF ATTORNEY’S FEES



TO:           ALL PERSONS OR ENTITIES WHO OWN DIRECTLY OR
DERIVATIVELY ANY SECURITY OF CSX CORPORATION



PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY.
YOUR RIGHTS WILL BE AFFECTED BY PROCEEDINGS IN THIS ACTION.



This Notice is given pursuant to an Order of the United States District Court
for the Southern District of New York (the “Court”).  The purpose of this Notice
is to advise of a proposed Settlement (the “Settlement”) involving defendants,
The Children’s Investment Master Fund (“TCI”), The Children’s Investment Fund
Management (UK) LLP, The Children’s Investment Fund Management (Cayman) Ltd.,
Christopher Hohn, Timothy O’Toole, 3G Fund LP (“3G”), 3G Capital Partners Ltd.,
3G Capital Partners LP, Alexandre Behring, and Gilbert Lamphere (the “Settling
Defendants”) in the above-captioned action (the “Action”).  The terms of the
Settlement are set forth in a Stipulation of Settlement dated December 16, 2008,
on file with the Court.  A hearing will be held before Judge Miriam Goldman
Cedarbaum in Courtroom _______ of the United States Courthouse, 500 Pearl
Street, New York, New York on ________________, 2009 at ______ _.m. (the
“Settlement Fairness Hearing”) to determine whether the Settlement is fair,
reasonable and adequate, and to consider the application of Plaintiff for
attorney’s fees.  The Settlement provides for an aggregate payment by the
Settling Defendants of $11,000,000 (the “Settlement Payment”) to CSX Corporation
(“CSX”).  Counsel for the Plaintiff who brought this Action intends to request
that the Court award $550,000 for attorney’s fees and expenses.  CSX has agreed
to support this application.  Any award of fees and expenses will be paid from
the Settlement Payment and such award will reduce the amount of the Settlement
Payment to CSX.
 

--------------------------------------------------------------------------------


 
THE ACTION
Nature of the Claims and Defenses
The Action affected by this Settlement is based on an amended complaint which
was filed by the Plaintiff as a shareholder of CSX and derivatively for its
benefit against the Settling Defendants and which asserted claims under Section
16(b) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).  Section 16(b) permits an issuer of registered equity securities to
recover certain trading profits, as defined by the rules of the Securities and
Exchange Commission (“SEC”), resulting from the purchase and sale of securities
within a period of less than six months by, among others, investors who
beneficially owned in excess of 10 percent of the issuer’s stock.  Recovery
under the statute does not turn in any way on the wrongdoing of the defendant;
rather, it is based solely on the existence and timing of “purchases” and
“sales” under the definition of these terms set forth by the SEC rules and
judicial decisions.
 
2

--------------------------------------------------------------------------------


 
Plaintiff’s theory of liability in this action is based on a June 11, 2008
Opinion and Final Judgment (“Opinion”) issued in an action entitled CSX Corp. v.
The Children’s Investment Fund Management (UK) LLP, et al., 08 Civ. 2764 (LAK)
(the “13D Action”), which was brought by CSX against defendants for alleged
violations of Section 13(d) and 14(a) of the Exchange Act.  CSX brought the 13D
Action in order to restrain the Settling Defendants (other than Timothy O’Toole
and Gilbert Lamphere) from voting or soliciting proxies at CSX’s annual meeting
on the grounds that they allegedly failed to timely file a Schedule 13D
disclosing, among other things, their acquisition of 5 percent of CSX’s common
stock, and that they had formed a group with the objective of waging a proxy
fight to support their nominees to CSX’s Board of Directors.  Although the court
denied CSX’s motion to enjoin defendants from voting or soliciting proxies, it
made certain findings in the 13D Action that provide the basis of plaintiff’s
theory of liability in this Action.  First, the court found that TCI and 3G
formed a group and attained beneficial ownership surpassing the 5 percent
threshold of stock ownership and failed to timely disclose their ownership
plans.  Second, the court found that, under Rule 13d-3 of the Exchange Act, TCI
may be deemed to be the beneficial owner of CSX common stock owned by several
banks that had purchased CSX stock (the “Hedged Shares”) in order to hedge
transactions in cash-settled equity swaps (the “equity swaps”) that had been
initiated by TCI.  Based on the Opinion in the 13D Action, plaintiff in this
action alleges that each time TCI entered into an equity swap contract with a
bank, the purchase of the Hedged Shares by the bank constituted a purchase by
TCI under Section 16(b) of the Exchange Act because TCI was the beneficial owner
of those shares under Rule 13d-3.  Plaintiff further alleges that each of those
purchases is matchable against sales of the Hedged Shares by the banks.  CSX
established in the 13D Action that, with minor exceptions, whenever TCI
terminated a swap agreement or the swap agreement expired, the counterparty bank
sold about the same number of Hedged Shares and it did so on or about the same
day that the swap was terminated.  CSX and plaintiff contend that if TCI’s
transactions in equity swaps during 2007 are deemed to give rise to the
beneficial ownership of the Hedged Shares, the maximum disgorgable profits that
are recoverable from TCI are as high as $128 million.
 
3

--------------------------------------------------------------------------------


 
Plaintiff’s theory of liability against 3G hinges on another finding in the 13D
Action that 3G was a member of a group along with TCI and the other Settling
Defendants within the meaning of Section 13(d)(3) of the Exchange Act so that
its beneficial ownership reached the 10 percent threshold that must be
established for Section 16(b) “insider” liability to attach.  While 3G purchased
and sold CSX common stock, its own beneficial ownership standing alone never
exceeded 10 percent of CSX outstanding stock.  Thus, Section 16(b) liability may
only be imputed to 3G if (i) it is deemed to be a member of a group with TCI
under Section 13(d)(3) of the Exchange Act so that its ownership combined with
that of other members of the group exceeds the 10 percent threshold and
(ii) TCI’s equity swaps give rise to beneficial ownership of the Hedged
Shares.  CSX and plaintiff contend that if those two conditions are established,
3G’s trading in CSX common stock within six-month periods during 2007 is
matchable to yield disgorgable profits of approximately $9.6 million.
Thus, assuming plaintiff could prove the merits of her claims, the maximum
recovery on her claims against both 3G and TCI under the current SEC rules
governing determination of recoverable profits is alleged to be approximately
$137.6 million.
The Settling Defendants deny all allegations of any liability under Section
16(b) and any other assertions of wrongdoing or violations of law.  The Settling
Defendants have appealed from the Opinion in the 13D Action and have asked the
Second Circuit to reverse and vacate the Opinion and, in particular, the
findings that form the bases of plaintiff’s theories of liability in this Action
-- i.e., that TCI’s transactions in equity swaps gave rise to its beneficial
ownership of the Hedged Shares and that defendants were members of a Section
13(d)(3) group.
 
4

--------------------------------------------------------------------------------


 
The parties recognize that CSX and plaintiff’s theory of liability (that TCI’s
transactions in cash-settled equity swaps give rise to beneficial ownership of
the Hedged Shares) is novel and that there is no prior case or rule directly on
point.  If the Second Circuit reverses this finding in the 13D Action, there is
no basis for liability in this Action against any of the defendants.  Moreover,
if the Second Circuit reverses the finding that 3G was a member of a group along
with TCI, there is no basis for liability against 3G because it did not
beneficially own 10 percent of CSX common stock at any time.
The significant risks and uncertainties arising from the appeal in the 13D
Action, and the possibility that a decision in that action is imminent, has
prompted the parties to engage in settlement discussions in this Action on an
expedited basis before defendants respond to the Complaint in this
Action.  Following entry of an order preliminarily approving the proposed
settlement of this Action, counsel for the Settling Defendants and CSX will
request that the Second Circuit withhold issuing its decision in the 13D Action
until the date that the proposed settlement becomes final, within the meaning of
¶ 3 of the Settlement, or if the Settlement is not approved, upon entry of an
order denying final approval of the Settlement.
 
5

--------------------------------------------------------------------------------


 
Discovery And Settlement Negotiations
CSX obtained substantial discovery in the 13D Action, which proceeded through a
full trial on the merits.  Defendants’ transactions in CSX securities and in
equity swaps are described in detail in the 115-page Opinion in the 13D
Action.  In addition, counsel for CSX’s disinterested directors (i.e., directors
who have no financial interest in this litigation and are not affiliated with or
nominated by the Settling Defendants) and counsel for CSX engaged a financial
expert to analyze and match all of the Settling Defendants’ transactions in
equity swaps and common stock in order to derive the maximum potential
recoverable damages under the rules applicable to Section 16(b) claims.  This
assumes both that CSX ultimately prevails in the 13D Action on its claims about
defendants’ beneficial ownership and group status and that the Settling
Defendants do not prevail on any of their defenses in this Action to plaintiff’s
Section 16(b) claims, discussed below.
On December 2, 2008, CSX, its disinterested directors and plaintiff, entered
into a cooperation agreement which provided for CSX to share its work product
and damage analysis with plaintiff’s counsel and which provided that plaintiff’s
counsel may seek an award of fees and expenses up to 5 percent of any settlement
amount with a cap of $750,000.  Thereafter, counsel to CSX and its disinterested
directors shared with plaintiff’s counsel in this Action their damage analysis,
the trading records of the Settling Defendants, and the contracts governing
TCI’s equity swaps so that he could perform his own analysis of the potential
damages.  In December 2008, settlement negotiations were conducted by counsel
for plaintiff, the Settling Defendants, CSX and CSX’s disinterested directors,
who are separately represented.
 
6

--------------------------------------------------------------------------------


 
In agreeing to the Settlement, counsel for plaintiff, CSX and the CSX
disinterested directors, weighed the risk of an unfavorable outcome if
prosecution of this Action is continued; the fact that the claims involve novel
legal issues of first impression and ones that are the subject of a
hotly-contested appeal in the 13D Action in which numerous amici have filed
briefs in support of and opposition to CSX’s position; the fact that the SEC
Division of Corporation Finance (the “Division”) sent a letter to the trial
court in the 13D Action stating that “[t]he Division believes that interpreting
an investor’s beneficial ownership under Rule 13d-3 to include shares used in a
counter-party’s hedge, absent unusual circumstances, would be novel and would
create significant uncertainties for investors who have used equity swaps in
accordance with accepted market practices understood to be based on reasonably
well-settled law”; the fact that any ruling in this Action is likely to be
appealed and that yet additional time would elapse before the final resolution
of any such appeal; and counsel further weighed the risk of uncertainty inherent
in the outcome of the appeal in the 13D Action, and the attendant costs, against
the benefits and certainty of an immediate $11,000,000 cash settlement.  CSX,
its disinterested directors, and plaintiff each has determined that the
Settlement on the terms described herein is in the best interests of CSX and its
shareholders.
 
7

--------------------------------------------------------------------------------


 
Counsel for plaintiff, CSX and its disinterested directors also weighed defenses
that counsel for TCI stated it will raise to the claims in this Action, but
which are unrelated to the arguments TCI has raised in its appeal in the 13D
Action.  Among other things, TCI asserts that the alleged purchases and sales at
issue are exempt from Section 16(b) liability pursuant to (1) Rule 16b-6(b)’s
exemption for converting derivative securities to direct ownership of the
underlying security, (2) Section 16(e)’s arbitrage exemption, (3) Rule 16a-13’s
exemption for changes in the form of beneficial ownership, and (4) the Kern
County unorthodox transaction doctrine.  Those defenses are based on TCI’s
contention that the alleged purchases and sales at issue arose from transactions
in which (a) TCI closed swap positions and acquired equivalent positions in CSX
stock, and (b) TCI closed swap positions with certain counterparties and opened
the same number of swap positions with other counterparties in order to reduce
credit risk.  Because the offsetting purchases and sales took place on or about
the same day, and because of CSX’s adversity to TCI during the period in
question, TCI could not have utilized inside information to speculate on any
movement in the price of CSX stock.  In addition, TCI claims that the
transactions at issue are exempt from Section 16(b) liability pursuant to
Section 23(a) of the Exchange Act because TCI entered into those transactions
based on its good faith reliance on, among other things, prior SEC guidance that
cash-settled equity swaps did not confer beneficial ownership over the Hedge
Shares.  Those defenses are discussed more fully in the brief in support of CSX
and plaintiff’s joint motion for preliminary approval of the Settlement.  TCI
further disputes the correctness of CSX’s method of computing damages.  TCI
contends that its defenses, if successful, could substantially reduce or
eliminate the amount recoverable by CSX.
The Settlement is not and shall not be construed or deemed to be evidence or an
admission or concession on the part of the Settling Defendants of any fault or
liability whatsoever, and the Settling Defendants do not concede any merit to
plaintiff’s theories or any infirmity in the defenses that they have raised in
the 13D Action, or that they would assert in this Action if it was litigated to
judgment.
 
8

--------------------------------------------------------------------------------


 
The Terms of Settlement
Pursuant to the Settlement, the Settling Defendants have agreed to pay to CSX
the sum of $11,000,000.  In return this Action will be dismissed as against the
Settling Defendants on the merits and with prejudice.  In addition, if the
Settlement is approved, the Court will enter a final Order and Judgment which
provides for a dismissal of the Complaint and a release and bar order in the
following form:
The Amended Complaint, each claim for relief therein against the Settling
Defendants and their Related Parties and all claims for violations of Section
16(b) that were asserted in this Action or could have been asserted in any
amended complaint against the Settling Defendants or their Related Parties, are
hereby dismissed on the merits, with prejudice and without costs, except as
otherwise provided in the award of an attorney’s fee, costs and disbursements
provided for herein; and the Settling Defendants and their Related Parties are
hereby discharged and released, except as noted in the final sentence hereof,
from any and all liability and damages under or based upon any and all claims,
rights, causes of action, suits, matters, demands, transactions and issues,
known or unknown, arising out of or relating to the assertions contained in the
Amended Complaint in this Action or that could have been asserted in this Action
(i) by Plaintiff on behalf of herself or any other person or entity, (ii) by CSX
and/or (iii) by any and all owners of any security (as defined in Section
3(a)(10) of the Exchange Act) of CSX or any other security or instrument, the
value of which is derived from the value of any CSX equity security, or any of
them, whether individually, directly, representatively, derivatively or in any
other capacity for all claims arising out of or relating to any violation of
Section 16(b) of the Exchange Act and the rules and regulations promulgated
under Section 16(b) relating to trading in CSX securities, equity swaps and/or
other equity securities or instruments the value of which is derived from the
value of any CSX equity security, from the beginning of time up through the date
that this Settlement becomes Final under paragraph 3 of the
Settlement.  Plaintiff and her counsel in this Action are enjoined from bringing
any claims against the Settling Defendants and their Related Parties for trading
in CSX securities, including, without limitation, equity swaps or any other
derivative security or instrument tied to the value of any CSX equity security
arising from or relating to transactions in such securities or instruments, up
through the date that this Settlement becomes Final under paragraph 3 of the
Settlement, regardless of the theory of liability.  Nothing herein extends to or
releases CSX’s claims and the defendants’ defenses in the 13D Action.
 
 
9

--------------------------------------------------------------------------------


 
 
Because the Action was brought derivatively on behalf of CSX, the Settlement
Payments will be paid to CSX, net of any award by the Court of an attorney’s fee
and reimbursement of expenses to plaintiff’s counsel.  There will be no
distribution to shareholders.
If the Settlement is approved by the Court, all claims that were asserted or
could have been asserted against the Settling Defendants in the Action will be
dismissed on the merits and with prejudice as to CSX and all of its shareholders
and CSX and its shareholders and plaintiff and her counsel will be forever
barred from prosecuting this Action or any other action raising any of the
claims in this Action against the Settling Defendants.
If the District Court does not approve the Settlement, or if the Order approving
the Settlement is reversed on appeal, then the rights and duties of the
respective parties to the terminated Settlement will revert to their respective
statuses as of the date immediately prior to the execution of the Settlement.
NOTICE OF SETTLEMENT HEARING
The Court has ordered that a hearing be held before the Hon. Miriam Goldman
Cedarbaum, United States District Judge for the Southern District of New York,
at the United States Courthouse, 500 Pearl Street, New York, New York, at
_______ .m., on _____________, 2009 (or at such other time and place as the
Court hereafter may set, without further notice other than announcement thereof
in open court at the above time and place) concerning: (i) the fairness,
reasonableness and adequacy to CSX of the Settlement described above; and
(ii) if the Settlement is approved, the application of plaintiff’s counsel for
an award of an attorney’s fee and reimbursement of costs and expenses.
 
 
10

--------------------------------------------------------------------------------


 
 
 
If you are the owner of a CSX security or any other security or instrument, the
value of which is derived from the value of any CSX equity security, you may
appear personally or by counsel and be heard at the Settlement Hearing;  and you
may support, object to or express your views regarding the Settlement and/or
plaintiff’s application for an award of an attorney’s fee and reimbursement of
costs and expenses.  However, you will not be heard or entitled to contest the
approval of the Settlement or plaintiff’s application for an award of attorney’s
fees and reimbursement of costs and expenses unless, on or before
________________, 2009, you file a notice of intention to appear: (i) setting
forth the dates you purchased and the number of shares of CSX common stock or
security instrument, the value of which is derived from the value of CSX common
stock, that you own as of the date hereof; and (ii) stating your objections,
support or comments, in writing, with the Clerk of the United States District
Court for the Southern District of New York, 500 Pearl Street, New York, New
York 10007, together with a list of any witnesses you intend to call, a list of
any exhibits you intend to present and all briefs or other papers that support
your objections or comments that you will submit to this Court at the Settlement
Hearing.  On or before ________________, 2009, you must also serve, in person or
by mail, the notice of intention to appear and attendant papers described in (i)
and (ii) of this paragraph on the following:
 

     
David Lopez (DL-6779)
171 Edge of Woods Road, P.O. 323
Southampton, New York 11968
 
Michael Swartz
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
     
Attorney for Plaintiff
   Deborah Donoghue
 
Attorneys For The Children’s
Investment Master Fund,
The Children’s Investment Fund
Management (UK) LLP, The
Children’s Investment Fund
Management (Cayman) Ltd.,
Christopher Hohn and Timothy O’Toole
                             
Miranda Schiller
Weil, Gotshal & Manges, LLP
767 Fifth Avenue
New York, New York 10153
 
 
David Marriott
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, New York 10019
Attorneys for CSX Disinterested Directors    
 
 
Attorneys for CSX Corporation
                 
Peter Doyle
Kirkland & Ellis LLP
Citigroup Center
153 East 53rd Street
New York, New York 1022-4611
 
Attorneys for 3G Fund LP,
3G Capital Partners Ltd.,
3G Capital Partners LP,
Alexandre Behring, and Gilbert H. Lamphere
 

 
 
 
11

--------------------------------------------------------------------------------


 
 
 
ATTORNEY’S FEE AND DISBURSEMENTS
 
At the Settlement Fairness Hearing, or at such other time as the Court may
direct, Plaintiff’s counsel intends to apply to the Court for an award of
attorney’s fee and expenses in the amount of $550,000.  CSX, prior to the
negotiation of the Settlement with the Settling Defendants, agreed with
Plaintiff’s counsel to a formula for computing a fair and reasonable attorney’s
fee based on 5 percent of the recovery and will support such application.  This
agreement is not binding on the Court.  Any amounts awarded would be paid from
the Settlement Payment, after the Order approving the Settlement becomes final.
FURTHER INFORMATION
This Notice is not all-inclusive.  For the full details of the matters disclosed
in the Notice, including the Stipulation of Settlement described above, and for
further information concerning this Action, you may wish to refer to the
pleadings or other papers filed with the Court in this Action, all of which may
be inspected at the office of the Clerk of the United States District Court for
the Southern District of New York, 500 Pearl Street, New York, New York during
normal business hours.
For further information regarding this Notice, the Action or the proposed
Settlement, CSX shareholders can contact, in writing, Plaintiff’s counsel:
David Lopez, Esq.
171 Edge of Woods Road,  P.O. Box 323
Southampton, New York 11968


PLEASE DO NOT CALL OR WRITE THE COURT OR THE CLERK’S OFFICE
OTHER THAN TO FILE NOTICES OF YOUR INTENTION TO SUPPORT OR
OPPOSE THE SETTLEMENT WITH ACCOMPANYING DOCUMENTS
 
 


Dated:       New York, New York
   December ____, 2008
 
 
 

         
 
   
 
 
 
   
Clerk of the Court
United States District Court
Southern District of New York
 
 
   
 
 

 
 
 
12

--------------------------------------------------------------------------------


 
 
EXHIBIT C
 
 
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 
DEBORAH DONOGHUE,
 
Plaintiff,
 
- against -
 
CSX CORPORATION, et al.
 
Defendants,
    
    Civil Action No.
    08 Civil 9252  (MGC)
 
    
 

 


ORDER AND FINAL JUDGMENT

On the ______ day of ________________, 2009, a hearing was held before this
Court to determine (1) whether the terms and conditions of the Stipulation of
Settlement, dated December 16, 2008, (the “Stipulation”) are fair, reasonable
and adequate for the settlement of all claims asserted by Deborah Donoghue (the
“Plaintiff”), derivatively on behalf of CSX Corporation (“CSX”), in the action
now pending in this Court under the above caption, including the release of the
defendants The Children’s Investment Master Fund, The Children’s Investment Fund
Management (UK) LLP, The Children’s Investment Fund Management (Cayman) Ltd.,
Christopher Hohn, Timothy T. O’Toole, 3G Capital Partners Ltd., 3G Capital
Partners LP, 3G Fund LP, Alexandre Behring, and Gilbert Lamphere (collectively,
the “Settling Defendants”) and should be approved; (2) whether judgment should
be entered dismissing the Amended Complaint with prejudice; (3) whether and what
to award the Plaintiff’s counsel as a reasonable attorney’s fee and
reimbursement of costs and expenses.  All capitalized terms shall have the
meaning set forth in the Stipulation of Settlement.
 

--------------------------------------------------------------------------------


 
This action (the “Action”) was brought by Plaintiff on behalf of CSX to recover
alleged “short-swing profits” under Section 16(b) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”).  The Court, having considered all
matters submitted to it at the hearing and otherwise during the course of
proceedings in this Action; and it appearing that a Notice of Hearing
substantially in the form approved by the Court was mailed to all persons or
entities (the “CSX Shareholders”) who filed a current Form 13F, Schedule 13G or
Schedule 13D with the Securities and Exchange Commission (the “SEC”); CSX filed
a Form 8-K with the SEC on ____________ attaching the Notice, placed a Notice of
Settlement on its website and issued a press release on ___________ describing
the settlement; and after a review of the record herein, the Stipulation and
other papers submitted to the Court, and having concluded that the settlement
should be approved:
NOW, THEREFORE, IT IS HEREBY ORDERED THAT:
1.           The Court has jurisdiction over the subject matter of this action,
over the Plaintiff, over CSX and over the Settling Defendants.
2.           Notice of the pendency of this Action and the proposed settlement
hereof was given as set forth above.  The method of notifying the CSX
shareholders and holders of any securities (as defined in Section 3(a)(10) of
the Exchange Act) of CSX or of any other security or instrument, the value of
which is derived from any CSX equity security, of the pendency of this Action
and of the settlement and of the terms and conditions meet the requirements of
Fed. R. Civ. P. 23.1, Local Civil Rule 23.1 and due process, and constituted the
best notice practicable under the circumstances, and constituted due and
sufficient notice to all persons and entities thereto.
 
2

--------------------------------------------------------------------------------


 
3.           The Stipulation of Settlement (a copy of which is annexed hereto as
Exhibit A) is hereby approved as fair, reasonable and adequate and in the best
interests of CSX and its shareholders.  The parties are directed to consummate
the settlement in accordance with the terms and provisions of the Stipulation.
4.           This Order and Final Judgment shall not constitute evidence or an
admission by the Settling Defendants or any other person that any transaction
giving rise to liability or damages under Section 16(b) occurred, or that any
violations of law or acts of other wrongdoing have been committed, and shall not
be deemed to create any inference that there is or was liability of any person
therefor.  The Settling Defendants do not admit, either expressly or implicitly,
that they or any one of them is subject to any liability whatsoever by reason of
any of the matters alleged in the Complaint or referenced in the Stipulation of
Settlement, or that there is any merit to any of the claims for damages sought
therein.  The Settling Defendants, on the contrary, expressly deny and dispute
the existence of any such liability or damages.
 
3

--------------------------------------------------------------------------------


 
5.           The Amended Complaint, each claim for relief therein against the
Settling Defendants and all claims for violations of Section 16(b) that were
asserted in this Action or could have been asserted in any amended complaint
against the Settling Defendants and their Related Parties, are hereby dismissed
on the merits, with prejudice and without costs, except as otherwise provided in
the award of an attorney’s fee, costs and disbursements provided for herein; and
the Settling Defendants and their Related Parties are hereby discharged and
released, except as noted in the final sentence hereof, from any and all
liability and damages under or based upon any and all claims, rights, causes of
action, suits, matters, demands, transactions and issues, known or unknown,
arising out of or relating to the assertions contained in the Amended Complaint
in this Action or that could have been asserted in this Action (i) by Plaintiff
on behalf of herself or any other person or entity, (ii) by CSX and/or (iii) by
any and all owners of any security (as defined in Section 3(a)(10) of the
Exchange Act) of CSX or of any other security or instrument, the value of which
is derived from the value of any CSX equity security, or any of them, whether
individually, directly, representatively, derivatively or in any other capacity
for all claims arising out of or relating to any violation of Section 16(b) of
the Exchange Act and the rules and regulations promulgated under Section 16
relating to trading in CSX securities, equity swaps and/or other securities or
instruments the value of which is derived from the value of any CSX equity
security, from the beginning of time up through the date that this Settlement
becomes Final under paragraph 3 of the Stipulation of Settlement.  Plaintiff and
her counsel in this Action are enjoined from bringing any claims under Section
16(b) against the Settling Defendants and their Related Parties for trading in
CSX securities, including, without limitation equity swaps or any other
derivative security or instrument tied to the value of any CSX equity security
arising from or relating to transactions in such securities, up through the date
that this Settlement becomes Final under paragraph 3 of the Stipulation,
regardless of the theory of liability.  Nothing herein extends to or releases
CSX’s claims and the defendants’ defenses in the 13D Action.
 
4

--------------------------------------------------------------------------------


 
6.           This Order and Final Judgment is not intended to in any way affect
the subject matter of pending litigation between CSX and the Settling
Defendants, captioned CSX Corporation vs. The Children’s Investment Fund
Management (UK) LLP, 08 Civil 2764 (LAK) now on appeal before the United States
Court of Appeals for the Second Circuit.
7.           The Plaintiff, CSX and all owners of any security (as defined in
Section 3(a)(10) of the Exchange Act) of CSX or of any other security or
instrument, the value of which is derived from the value of any CSX equity
security or any of them, either individually, directly, derivatively,
representatively or in any other capacity, except as noted in the final sentence
hereof, are permanently barred and enjoined from instituting or prosecuting this
or any other action, in this or any other court or tribunal of this or any other
jurisdiction, any and all claims, rights, causes of action, suits, matters,
demands, transactions and issues, known or unknown, arising out of or relating
to the assertions contained in the Amended Complaint in this Action or that
could have been asserted in this Action (i) by Plaintiff on behalf of herself or
any other person or entity, (ii) by CSX and/or (iii) by any and all owners of
any security (as defined in Section 3(a)(10) of the Exchange Act) of CSX or of
any other security or instrument, the value of which is derived from the value
of any CSX equity security, or any of them, whether individually, directly,
representatively, derivatively or in any other capacity, for all claims arising
out of or relating to any violation of Section 16(b) of the Exchange Act and the
rules and regulations promulgated under Section 16 relating to trading in CSX
securities, equity swaps and/or other securities or instruments the value of
which is derived from the value of any CSX equity security, from the beginning
of time up through the date that the Settlement becomes Final under paragraph 3
of the Stipulation, except for the claims and defenses asserted in the 13D
Action.
 
5

--------------------------------------------------------------------------------


 
8.           Plaintiff’s counsel is hereby awarded an attorney’s fee (inclusive
of reimbursement of costs and disbursements) in the sum of $_____________, which
sum the Court finds to be fair and reasonable and which shall be paid to
Plaintiff’s counsel by the Settling Defendants and deducted from the Settlement
Payment to CSX after this Order has become final as set forth in the Stipulation
at Paragraph 4(a).
9.           Jurisdiction is hereby reserved over all matters relating to the
enforcement, administration and performance of the Stipulation of Settlement.
10.         The Clerk of the Court is directed to enter and docket this Order
and Final Judgment in this Action.
 
Dated:    New York, New York
________________, 2009






SO ORDERED:


____________________________________
   Miriam Goldman Cedarbaum, U.S.D.J.

 
 
 
 6

--------------------------------------------------------------------------------